The arguments and amendments submitted 03/15/2022 have been considered.  The merits of the claims are addressed below.
Claim Interpretation
In claim 15, the recitation of “an irradiation system, wherein the irradiation system … comprises at least three irradiation units” is given patentable weight in view of the recitation of “each of the irradiation units” in the body of the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-23, 25-29, 31-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wiesner, (EP 2862651A1, made of record on the IDS filed 08/20/2019) in view of Schwarze (EP 2875897A1, made of record on the IDS filed 08/20/2019).  
Regarding claim 15, Wiesner teaches a method for controlling an irradiation system (abstract and sections cited below), wherein the irradiation system is used in a device for the additive manufacture of three-dimensional workpieces (Figs. 1-3), the system comprising at least three irradiation units (paras. 0006, 0040-0041), wherein the method comprises the following steps:
a) defining an irradiation region for each of the irradiation units (paras. 0006, 0040-0041; see also Figs. 1-3), wherein the irradiation regions each comprise a portion of an irradiation plane (as shown in Figs. 2-3) which extends parallel to a carrier of the device (16), and wherein the irradiation regions are so defined that they overlap in a common overlap region (any of 26a, 26b, 28; see also paras. 0009, 0016-0017, 0033, and 0040-0045); 
b) irradiating a raw material powder layer arranged on the carrier to produce a workpiece layer (paras. 0005, 0007, and 0041); and 
c) arranging a further raw material powder layer on the already irradiated raw material powder layer to produce a further workpiece layer (paras. 0004-0006).
Wiesner does not explicitly teach subdividing the overlap region into a plurality of partitioning regions, each of which is associated with at least one of the irradiation units; and changing the partitioning region boundaries so that the partitioning regions differ from one another between two successive raw material powder layers.
However, Schwarze teaches a method and device for controlling an irradiation system for additive manufacturing comprising: 
subdividing the overlap region (eg. overlap area 26 in Figs. 4-5 and para. 0021) into a plurality of partitioning regions (in Figs. 4-5, the set of regions S1 and S2 is a plurality of partitioning regions since each section S within the overlap area has been partitioned into a pair of regions S1 and S2 per paras. 0046-0047), each of which is associated with at least one of the irradiation units (paras. 0037, 0047-0048, 0052, and 0054); and 
changing the partitioning region boundaries so that the partitioning regions differ from one another between two successive raw material powder layers (eg. as shown by Fig. 4 wherein the boundaries of each pair of regions S1 and S2 have been changed for each quadrant in Fig. 4 with each quadrant representing a successive powder layer in the following sequence: upper left, lower left, upper 
Schwarze teaches that these steps allow large workpiece construction from irradiation of adjoining areas (abstract, paras. 0005-0006) in a fast manner (para. 0041) and avoids excessive application of radiation to certain contour areas (para. 0057).
In view of Schwarze’s teachings, it would have been obvious to one of ordinary skill to combine these steps with Wiesner’s method to predictably obtain these benefits. 
Regarding claim 16, Wiesner teaches the proportions of the irradiation regions relative to the total area of the irradiation plane are each greater than 0% and less than 100% (Figs. 2-3); and/or wherein the proportion of the overlap region relative to the total area of the irradiation plane is greater than 0% and less than 100% (Figs. 2-3).  
Regarding claim 17, Wiesner teaches the irradiation units and/or the centers of the irradiation regions span a polygon (Figs. 2-3).
Regarding claim 18, Wiesner teaches a step of selecting at least one irradiation unit to be used for the irradiation of the overlap region (paras. 0009, 0016-0017, 0033, and 0040-0045).  
Regarding claim 19, Wiesner teaches the selection step is carried out again before the further workpiece layer is irradiated (implicit from para. 0009, 0016-0017, 0033, and 0040-0045). 
Regarding claims 20 and 23, Wiesner does not explicitly teach these features.
However, Schwarze teaches the selection of the irradiation units to be used for the overlap region differs between two successive raw material powder layers (paras. 0016-0018 and 0054), and  
the definition of the irradiation regions is carried out in such a manner that the arrangement of the overlap region within the irradiation plane changes between two successive raw material powder layers (paras. 0016-0018, 0021-0022, and 0043-0054).
Schwarze teaches that these steps allow large workpiece construction from irradiation of adjoining areas (abstract, paras. 0005-0006) in a fast manner (para. 0041) and avoids excessive application of radiation to certain contour areas (para. 0057).

Regarding claim 21, Wiesner teaches a plurality of irradiation units is selected for the irradiation of the overlap region, in order to irradiate the overlap region in parallel or in succession (para. 0009).  
Regarding claim 22, Wiesner teaches for selecting the irradiation units for the overlap region, the following step is carried out: 
selecting irradiation units for the irradiation of the overlap region in the irradiation regions of which the workpiece layer to be produced also extends outside the overlap region (implicit from para. 0009, 0016-0017, 0033, and 0040-0045); or 
selecting irradiation units for the irradiation of the overlap region in the irradiation regions of which the workpiece layer to be produced does not extend outside the overlap region (implicit from para. 0009, 0016-0017, 0033, and 0040-0045).  
Regarding claims 25 and 26, Wiesner does not explicitly teach these features.
However, Schwarze teaches the changing of the partitioning region boundaries takes place by displacing an intersection point of the partitioning region boundaries (paras. 0026-0028), and
the displacement of the intersection point takes place randomly or according to a predetermined pattern (paras. 0026-0028). 
Schwarze teaches that these steps allow large workpiece construction from irradiation of adjoining areas (abstract, paras. 0005-0006) in a fast manner (para. 0041) and avoids excessive application of radiation to certain contour areas (para. 0057).
In view of Schwarze’s teachings, it would have been obvious to one of ordinary skill to combine these steps with Wiesner’s method to predictably obtain these benefits. 
Regarding claim 27, Wiesner teaches the irradiation system comprises at least one group of at least three irradiation units, comprising the steps of: 
arranging the irradiation units in such a manner that the irradiation units together span a polygon (Figs. 2-3); and 
defining the irradiation region for each irradiation unit in such a manner that their common overlap region is arranged at least in part within the polygon (Figs. 2-3).
Regarding claim 28, Wiesner teaches a device for the layer by layer manufacture of three-dimensional workpieces (Figs. 1-3), comprising: 
an irradiation system having at least three irradiation units (paras. 0006, 0040-0041); 
a carrier (16) which is adapted to receive a raw material powder layer which is irradiatable by the irradiation system to produce a workpiece layer (paras. 0005, 0007, 0041);
 a control unit (26) which is adapted to define an irradiation region for each of the irradiation units, (paras. 0006, 0040-0041; see also Figs. 1-3) wherein the irradiation regions each comprise a portion of an irradiation plane which extends parallel to the carrier (Figs. 2-3), and wherein the control unit is further adapted to define the irradiation regions in such a manner that they overlap in a common overlap region (any of 26a, 26b, 28; see also paras. 0009, 0016-0017, 0033, and 0040-0045); 
wherein the control unit is further adapted to control the device in such a manner that raw material powder layers arranged in succession on the carrier are irradiatable to produce successive workpiece layers (para. 0044).
Wiesner does not explicitly teach the control unit is further adapted to control the device in such a manner that the overlap region is subdivided into a plurality of partitioning regions, each of which is associated with at least one of the irradiation units, and the partitioning region boundaries are changed so that the partitioning regions differ from one another between two successive raw material powder layers.
However, Schwarze teaches a method and device for controlling an irradiation system for additive manufacturing wherein the control unit is adapted to control the device (control device 27 in Fig. 3) in such a manner that the overlap region (eg. overlap area 26 in Fig. 4 and para. 0021) is subdivided into a plurality of partitioning regions (in Figs. 4-5, the set of regions S1 and S2 is a plurality of partitioning regions since each section S within the overlap area has been partitioned into a pair of regions S1 and S2 per paras. 0046-0047), each of which is associated with at least one of the irradiation units (paras. 0037, 0047-0048, 0052, and 0054); and 
the partitioning region boundaries are changed so that the partitioning regions differ from one another between two successive raw material powder layers (eg. as shown by Fig. 4 wherein the boundaries of each pair of regions S1 and S2 have been changed for each quadrant in Fig. 4 with each quadrant representing a successive powder layer in the following sequence: upper left, lower left, upper 
Schwarze teaches that these steps allow large workpiece construction from irradiation of adjoining areas (abstract, paras. 0005-0006) in a fast manner (para. 0041) and avoids excessive application of radiation to certain contour areas (para. 0057).
In view of Schwarze’s teachings, it would have been obvious to one of ordinary skill to combine these steps with Wiesner’s method to predictably obtain these benefits.
Regarding claims 29 and 32, Wiesner does not teach this feature.
However, Schwarze teaches the plurality of partitioning regions fill the entirety of the overlap region (in Fig. 5 the entirety of overlap region 26 is filled by the plurality of partitioning regions S1 and S2; it is also noted that even though some of the plurality of partitioning regions are outside overlap region 26, this does not negate that region 26 is filled in its entirety), with motivation for this modification to Wiesner provided in the rejections of claims 15 and 28 above, respectively. 
Regarding claims 31 and 34, Wiesner does not teach this feature.
However, Schwarze teaches changing the partitioning region boundaries comprises changing the partitioning region boundaries so that each of the plurality of partitioning regions differs in size between two successive raw material powder layers (eg. as shown by Fig. 4 wherein the boundaries of each pair of regions S1 and S2 have been changed for each quadrant in Fig. 4 with each quadrant representing a successive powder layer in the following sequence: upper left, lower left, upper right, lower right; see also paras. 0054 and 0057, and therefore, each of the partitioning regions differ in size between successive layers since each S1 region and S2 region differ in size between successive layers as shown by comparing their relatives sizes for each quadrant in Fig. 4), with motivation for this modification to Wiesner provided in the rejections of claims 15 and 28 above, respectively. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wiesner in view of Schwarze, as applied to claim 15 above, further in view of Gray (US PG Pub 2017/0173737).  
Regarding claim 30, Wiesner and Schwarze do not explicitly teach this feature.

Gray teaches that this manner of subdividing the overlap region allows a smaller AM machine size, reduction of machine height, and increased printing speed (para. 0033).
In view of Gray’s teachings, it would have been obvious to one of ordinary skill in the art to modify the method of Wiesner in view of Schwarze to utilize Gray’s manner of subdividing to predictably obtain the benefits taught by Gray and cited above.  
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Wiesner in view of Schwarze, as applied to claim 28 above, further in view of Gray (US PG Pub 2017/0173737).  
Regarding claim 33, Wiesner and Schwarze do not explicitly teach this feature.
However, Gray teaches an apparatus for controlling an AM irradiation system wherein subdividing the overlap region of irradiation regions (region 28 in Fig. 1 is an overlap region covered by the irradiation regions from the two scanners as indicated by the dashed lines for each arcuate irradiation region indicating complete overlap across powder bed 20) from a plurality of irradiation units (pair of lasers 14 and scanners 16 in Fig. 1) comprises dividing the overlap region (28) into a plurality of partitioning regions (pair of regions for each layer in Fig. 3B separated by edge 336) such that a union of the plurality of partitioning regions equals the overlap region (for each layer the sum of the left and right portioning regions equals the overlap region as shown in Fig. 3B and paras. 0038-0039, see also Fig. 1).
Gray teaches that this manner of subdividing the overlap region allows a smaller AM machine size, reduction of machine height, and increased printing speed (para. 0033).

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered, but are not persuasive for the reasons given below. 
Regarding claims 15 and 28, Applicant presents an argument contending that Schwarze does not teach subdividing the overlap region as claimed because the union of the set of partitioning regions S1 and the set of partitioning regions S2 does not equal common overlap region 26.
	However, this argument is not persuasive for the following reasons.  First, it is noted that no special definition of the term “subdividing” has been provided in the specification, and, absent a special definition, Examiner is obligated to apply the broadest reasonable interpretation of each claim term.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Collins Dictionary defines subdivide as “to divide further after previous division has been made” (see https://www.collinsdictionary.com/us/dictionary/english/subdivide). In view of the above considerations, the scope of the claim term “subdividing” does not distinguish over Schwarze’s teachings since Schwarze teaches common overlap region 26 is first divided into regions PS1 to PS4 (para. 0047), and then further divided into the set of regions S1 and S2 shown in Fig. 4 per para. 0047.  The parts created by these two division steps equal the entirety of the common overlap region.  
Regarding claims 15 and 28, Applicant presents an argument contending that Schwarze’s S1 and S2 partition regions are not portions that are subdivided from the overlap region 26.
	However, this argument is not persuasive for the following reasons.  First, this argument fails to consider Schwarze’s teachings, as cited in the rejections of claims 15 and 28 above, of subdividing the overlap region into a plurality of partitioning regions, each of which is associated with at least one of the irradiation units 18a, 18b, and changing the partitioning region boundaries so that the partitioning regions differ from one another between two successive raw material powder layers (eg. see Fig. 4).  Furthermore, since the irradiation regions 22a and 22b and each section S are regions and sections on In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In view of the above considerations, the scope of the claim term “partitioning regions” does not exclude Schwarze’s set of regions S1 and S2 making up the overlap region that have been partitioned from each section S of the radiation pattern and are thereby associated with at least one of the irradiation units.  Therefore, Schwarze’s set of S1 and S2 regions in Fig. 4 are partitioning regions under the broadest reasonable interpretation of this term.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745